2/11/2021   Case: 4:17-cv-02707-AGF
                       ArchCity Defenders Mail -Doc.
                                                Cody et#:   157-1
                                                        al. v. St. Louis Filed:    02/11/21
                                                                         - Notice of             Page:of1MSI
                                                                                     Emergency Inspection of -24pm
                                                                                                                 PageID
                                                                                                                   Response#:Requested
                                                                                                                              2157


                                                                                                    Matt Dollan <mdollan@archcitydefenders.org>



  Cody et al. v. St. Louis - Notice of Emergency Inspection of MSI - 4pm Response
  Requested
  Wheaton, Andrew <wheatona@stlouis-mo.gov>                                                      Thu, Feb 11, 2021 at 4:00 PM
  To: Nathaniel Carroll <ncarroll@archcitydefenders.org>
  Cc: Workhouse Jail Litigation - DLA & ArchCity Defenders <workhousejaillitigation-dla&archcitydefenders@dlapiper.com>,
  WH workhouse <XX-XXXXXXX@acd.legalserver.org>


    [EXTERNAL]

    Rule 34(b)(2)(A) entitles the City to 30 days within which to respond or object to Plaintiffs’ “Notice of Emergency
    Inspection.” The City does not stipulate to a shorter time, and will respond or object to Plaintiffs’ Request for Inspection
    within the time explicitly provided by rule. See Luer v. Cty. of St. Louis, No. 4:17-CV-767 NAB, 2018 U.S. Dist. LEXIS
    95569, at *5-6 (E.D. Mo. June 7, 2018) (finding a request for inspection untimely and noting that Rule 34 explicitly
    provides a 30-day response time).

    I note that Plain ﬀs’ puta ve experts and Plain ﬀs’ counsel have conducted three separate, full day, exhaus ve
    inspec ons of MSI at various mes since this case was ﬁled. A fourth is not jus ﬁed, nor does your vague and
    unsupported reference to “several extremely concerning claims regarding current condi ons” at MSI jus fy a fourth
    inspec on.
    Finally, as you are aware, the City of St. Louis Division of Correc ons observes rigorous health and safety protocols to
    protect inmates in custody at MSI, including a mandatory 14-day quaran ne of all inmates at intake. Even if the City
    were inclined to allow yet another inspec on, which it is not, to do so in the manner you suggest would risk
    compromising the health and safety of inmates and staﬀ at MSI. This, the City cannot permit.
    Andrew D. Wheaton | Associate City Counselor | WheatonA@stlouis-mo.gov
    St. Louis City Counselor's Office| 1200 Market Street, City Hall, Room 314 | St. Louis, MO
    Direct: 314-622-4594| Main: 314-622-3361| Fax: 314-622-4956
    ________________________________
    E-MAIL CONFIDENTIALITY NOTICE: The contents of this e-mail message and any attachments are intended solely for the addressee(s) and may contain
    confidential or legally privileged information. If you are not the intended recipient of this message, or if this message has been addressed to you in error,
    please immediately alert the sender by reply e-mail and then delete this message and any attachments. If you are not the intended recipient, you are notified
    that any use, dissemination, distribution, copying, or storage of this message or any attachment is strictly prohibited.



    On Thu, Feb 11, 2021 at 12:16 PM Nathaniel Carroll <ncarroll@archcitydefenders.org> wrote:
     Good afternoon, Andrew.

       We’ve been made aware of several extremely concerning claims regarding the current conditions in the Workhouse. As
       you know, we joined other attorneys in a letter seeking inspection of the CJC. A similar inspection of MSI is also
       warranted under the circumstances.

       Please find attached Plaintiffs’ Notice of Emergency Inspection to visit the Workhouse tomorrow, Friday February 12 to
       inspect the premises and examine temperature logs. Pursuant to FRCP 29, Plaintiffs request that the City stipulate to
       an expedited time-frame on this inspection so that counsel for Plaintiffs and putative class members can ensure that
       people currently housed at the Workhouse are having basic needs provided and are being treated humanely.

       We can make ourselves available at any time today to discuss this, but we would like a response from the City by 4:00
       pm CST today so that we can determine if court involvement is necessary.

       Thank you.




https://mail.google.com/mail/u/1?ik=8786c0835f&view=pt&search=all&permmsgid=msg-f%3A1691437889550880491&dsqt=1&simpl=msg-f%3A16914… 1/2
2/11/2021   Case: 4:17-cv-02707-AGF
                       ArchCity Defenders Mail -Doc.
                                                Cody et#:   157-1
                                                        al. v. St. Louis Filed:    02/11/21
                                                                         - Notice of             Page:of2MSI
                                                                                     Emergency Inspection of -24pm
                                                                                                                 PageID
                                                                                                                   Response#:Requested
                                                                                                                              2158
       Nathaniel Carroll | Staff Attorney | pronouns: he/him/his
       ArchCity Defenders
       440 North 4th Street, Suite 390 | St. Louis, MO 63102
       t: 314-361-8834 x 1040 | f: 314-925-1307
       ncarroll@archcitydefenders.org | www.archcitydefenders.org


       Connect with ArchCity Defenders
       Twitter | Facebook | Instagram | Donate


       Note: The Missouri Bar Disciplinary Counsel requires all Missouri lawyers to notify all recipients of email that (1) email communication is not a
       secure method of communication; (2) any email that is sent to you or by you may be copied and held by various computers it passes through as
       it goes from me to you or vice versa; and (3) persons not participating in our communication may intercept our communications by improperly
       accessing your computer or my computer or even some computer unconnected to either of us through which the email passed. If you change
       your mind and want future communications to be sent in a different manner, please let me know. The contents of this email may contain
       privileged communications and confidential information and may be protected by law from inappropriate and/or unauthorized use and/or
       dissemination.




https://mail.google.com/mail/u/1?ik=8786c0835f&view=pt&search=all&permmsgid=msg-f%3A1691437889550880491&dsqt=1&simpl=msg-f%3A16914… 2/2
